Whitfield, J.
In an action of ejectment the plaintiff company, pursuant to the statute, filed interrogatories to the defendant respecting the nature of her claim to the property, and portions of the answers to such interrogatories were stricken as being immaterial and irrelevant. There was judgment for the plaintiff and defendant took writ of error.
As the portions of the answer that were stricken related to the consideration of the deeds of conveyance under which the defendant claimed title and to’ possession of the premises by the defendant, they should not have been stricken. Since the judgment herein was rendered the.ease of Rawlins v. Dade Lumber Co., 80 Fla. 398, 86 South. Rep. 334, has been decided respecting the rights herein contested.
Reversed.
Browne, C. J., and Tayloe, Ellis and West, J. J., concur.